                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CURTIS MITCHELL,                                  :
    Petitioner                                    :          No. 1:16-cr-00118
                                                  :
               v.                                 :          (Judge Kane)
                                                  :
UNITED STATES OF AMERICA,                         :
     Respondent                                   :

                                             ORDER

       AND NOW, on this 24th day of February 2020, upon consideration of Petitioner Curtis

Mitchell (“Petitioner”)’s motion to vacate, set aside, or correct his sentence pursuant to 28

U.S.C. § 2255 (Doc. No. 75), and in accordance with the Memorandum issued concurrently with

this Order, IT IS ORDERED THAT:

       1. Petitioner’s § 2255 motion is (Doc. No. 75) is DENIED;

       2. A certificate of appealability SHALL NOT ISSUE; and

       3. The Clerk of Court is directed to CLOSE the corresponding civil action opened at
          1:19-cv-00531.
                                                        s/ Yvette Kane
                                                        Yvette Kane, District Judge
                                                        United States District Court
                                                        Middle District of Pennsylvania
